DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24 and 59-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatineau et al. (US 2016/0010204 A1 – hereafter Gatineau) in view of Min et al. (US 7135207 B2).
	As to claim 24, Gatineau teaches a method including providing a substrate, delivering a compound of formula 1 to the substrate (abstract, para 0016-0024, 0051, 0107-0118 for example), simultaneously or subsequently delivering a co-reagent in the gaseous phase (0128-0129), and removing gaseous reaction products (vacuum pressure paras 0121-0122).  Gatineau does not include its co-reagent as methanol, though teaches a variety of other oxidizing reagents in para 0130.
	Min et al. teaches that alcohols such as methanol are preferable to use as oxidative reagents in vapor deposition processes for metal oxides as it suppresses secondary oxide formation over other oxidants, provides a faster reaction, and does not suffer from disadvantages that precursors like water would have in a vacuum system (abstract, col. 1 et seq.).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the oxygen reagent of Gatineau as a lower alcohol as Min et al. teaches it is a better oxidative reagent than those of Gatineau.

	As to claims 61 and 62-65, Gatineau teaches these variations in paras 0107-0118 and 0128-0130.
	As to claim 62, Min et al. includes methanol in col 4 lines 34-38.

Claims 66-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatineau et al. (US 2016/0010204 A1 – hereafter Gatineau) in view of Min et al. (US 7135207 B2) and Yu et al. (US 2009/0269507 A1)
	As to claim 66, Gatineau and Min et al. teach the limitations of claim 66 except for providing two substrates with differing affinity for Si and Co.  Yu et al. teaches two portions of a substrate, so two different substrate surfaces, where Co is selectively deposited to provide a capping layer on a copper portion as needed and not on a dielectric portion to increase the performance of the devices.  The dielectric portion would have a greater affinity for Si as it is composed of such in paras 0006, 0018 and 0049.  Though two separate substrates are claimed, one of ordinary skill in the art would recognize that two separate substrates composed of copper and dielectric would react the same way as the surfaces on the same substrate, and thus is an intended use of the claimed method and not a patentable difference.  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeifer, 1962 C.D. 408 (1961).
	Therefore, it would have been obvious at the time of filing to modify Gatineau and Min et al. to modify their process to apply to the substrate(s) of Yu et al. in order to create a better device using selective deposition of cobalt.
	As to claims 67 and 69, Yu et al. teaches silicon oxide or nitride in para 0049.
	As to claims 68, 70, these limitations are taught as discussed above.
Allowable Subject Matter
Claims 71-73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art, alone or in combination, does not teach the particular metals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715